Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 10, 11, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of U.S. Patent No. 11,101,884. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset/variation of the limitations presented in claims U.S. Patent No. 11,101,884.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,101,884.  
Claims of Present Application
Claims of U.S. Patent No. 11,101,884
1. A non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause one or more processing devices to 



receiving geographic data related to one or more fiber links in a fiber optic network; receiving logical links on the one or more fiber links; 

receiving results from one or more tests performed on the one or more fiber links; utilizing the results to determine a physical representation of the one or more fiber links; and 

displaying a network map of the fiber optic network with the physical representation.










7. The non-transitory computer-readable medium of claim 6, wherein the variances include patch cord slack.



10. The non-transitory computer-readable medium of claim 1, wherein the steps further include responsive to an anomaly, displaying a range of approximate locations where the anomaly is localized on the network map.







11. A computer-implemented method comprising steps of: 





receiving geographic data related to one or more fiber links in a fiber optic network; receiving logical links on the one or more fiber links; 

receiving results from one or more tests performed on the one or more fiber links; utilizing the results to determine a physical representation of the one or more fiber links; and 

displaying a network map of the fiber optic network with the physical representation.









17. The computer-implemented method of claim 16, wherein the variances include patch cord slack.



20. The computer-implemented method of claim 11, wherein the steps further include responsive to an anomaly, displaying a range of approximate locations where the anomaly is localized on the network map.
1. A system comprising a processing device, and a memory device configured to store an anomaly localization module having logic instructions, which, when executed, cause the processing device to display, on a Graphical User Interface (GUI), Network Elements (NEs) and physical fiber plant links of a fiber optic network on a generalized geographical map, the generalized geographical map displaying logical links, illustrated as substantially straight lines, between the NEs, and responsive to a user selection …
5. …wherein the one or more optical tests include Optical Time-Domain Reflectometry (OTDR) tests.
6. …display an icon to indicate when Optical Time-Domain Reflectometry (OTDR) data is available.
1. …, display, on the GUI, a physical fiber plant map illustrating a portion of the generalized geographical map that is based on obtained geographical coordinates of components associated with the fiber optic network, the physical fiber plant map replacing the logical links with physical links, the physical links being lines displayed that substantially reflect actual physical routing, between the NEs.

3. The system of claim 2, wherein slack value is utilized to account for patch cord variance of each of the NEs and the range is based on at least one of a best, an expected and a worse case patch cord slack.

2. The system of claim 1, wherein the logic instructions, when executed, further cause the processing device to display a range of approximate locations where an anomaly is localized on a selected physical fiber plant link, wherein the anomaly is a physical event on the selected physical fiber plant link, and wherein the approximate locations of the anomaly is localized, and the approximate locations and the range are determined based on one or more optical tests.

1. A system comprising a processing device, and a memory device configured to store an anomaly localization module having logic instructions, which, when executed, cause the processing device to display, on a Graphical User Interface (GUI), Network Elements (NEs) and physical fiber plant links of a fiber optic network on a generalized geographical map, the generalized geographical map displaying logical links, illustrated as substantially straight lines, between the NEs, and responsive to a user selection …
5. …wherein the one or more optical tests include Optical Time-Domain Reflectometry (OTDR) tests.
6. …display an icon to indicate when Optical Time-Domain Reflectometry (OTDR) data is available.
1. …, display, on the GUI, a physical fiber plant map illustrating a portion of the generalized geographical map that is based on obtained geographical coordinates of components associated with the fiber optic network, the physical fiber plant map replacing the logical links with physical links, the physical links being lines displayed that substantially reflect actual physical routing, between the NEs.

3. The system of claim 2, wherein slack value is utilized to account for patch cord variance of each of the NEs and the range is based on at least one of a best, an expected and a worse case patch cord slack.

2. The system of claim 1, wherein the logic instructions, when executed, further cause the processing device to display a range of approximate locations where an anomaly is localized on a selected physical fiber plant link, wherein the anomaly is a physical event on the selected physical fiber plant link, and wherein the approximate locations of the anomaly is localized, and the approximate locations and the range are determined based on one or more optical tests.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,101,884.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 11,101,884.

Allowable Subject Matter
Claims 1-20 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bowler et al (US Patent No. 8,867,371) teaches non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause one or more processing devices (see col. 3, lines 55-56; col. 4, lines 10-29; col. 17, lines 3-13) to display, on a Graphical User Interface (GUI), Network Elements (NEs) and physical fiber plant links of a fiber optic network on a generalized geographical map (see col. 3, lines 55 to col. 4, line 9), and responsive to a user selection, display, on the GUI, a physical fiber plant map based on obtained geographical coordinates of components associated with the fiber optic network (see col. 5, lines 14-25, lines 48-55; col. 6, lines 5-27; col. 11, lines 1-25).
Swisher et al (US Pub. No. 2004/0015309) teaches systems and methods for OTDR tracing and mapping (see paragraph [0223]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving geographic data related to one or more fiber links in a fiber optic network; receiving logical links on the one or more fiber links; 
receiving results from one or more tests performed on the one or more fiber links; utilizing the results to determine a physical representation of the one or more fiber links; and 
displaying a network map of the fiber optic network with the physical representation.

Regarding claim 11, Bowler et al (US Patent No. 8,867,371) teaches a system comprising
a processing device (see col. 3, lines 55-56; col. 4, lines 10-29; col. 17, lines 3-13), and
a memory device configured to store an anomaly localization module having logic
instructions (see col. 3, lines 56-58; col. 4, lines 10-29; col. 17, lines 13-15), which, when
executed, cause the processing device to display, on a Graphical User Interface (GUI), Network Elements (NEs) and physical fiber plant links of a fiber optic network on a generalized geographical map (see col. 3, lines 55 to col. 4, line 9), and
responsive to a user selection, display, on the GUI, a physical fiber plant map based on
obtained geographical coordinates of components associated with the fiber optic network (see
col. 5, lines 14-25, lines 48-55; col. 6, lines 5-27; col. 11, lines 1-25).
Swisher et al (US Pub. No. 2004/0015309) teaches systems and methods for OTDR tracing and mapping (see paragraph [0223]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving geographic data related to one or more fiber links in a fiber optic network; receiving logical links on the one or more fiber links; 
receiving results from one or more tests performed on the one or more fiber links; utilizing the results to determine a physical representation of the one or more fiber links; and 
displaying a network map of the fiber optic network with the physical representation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Canner et al (US Pub. No. 2014/0372032) is cited to show connecting map units in a digital wayfinding map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637